 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:19-cv-01024-JDP
11                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                         DENY MOTION TO PROCEED IN FORMA
12            v.                                         PAUPERIS AND REQUIRE PAYMENT OF
                                                         FILING FEE IN FULL WITHIN TWENTY-
13    S. SAVOIE,                                         ONE DAYS
14                       Defendant.                      ECF No. 2
15                                                       OBJECTIONS DUE WITHIN 14 DAYS
16                                                       ORDER TO ASSIGN CASE TO DISTRICT
                                                         JUDGE
17

18

19          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding without counsel in this
20   civil rights action brought under 42 U.S.C. § 1983. On July 26, 2019, plaintiff filed an
21   application to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2.
22          The Prison Litigation Reform Act provides that “[i]n no event shall a prisoner bring a civil
23   action . . . under this section if the prisoner has, on 3 or more occasions, while incarcerated or
24   detained in any facility, brought an action or appeal in a court of the United States that was
25   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
26   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
27   U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as frivolous, as malicious, or
28
                                                        1
 1   for failing to state a claim upon which relief maybe granted.1 Plaintiff has been informed in at

 2   least one other case that he is subject to § 1915(g).2

 3          Plaintiff has not satisfied the imminent danger exception to § 1915(g). See Andrews v.

 4   Cervantes, 493 F.3d 1047, 1053-55 (9th Cir. 2007). At the time of filing, plaintiff resided at

 5   North Kern State Prison, but his allegations concern events said to have taken place at Kern

 6   Valley State Prison. ECF No. 1 at 1-3. Plaintiff does allege that a “False-Fabricated Rule

 7   Violation Report Dated April 27, 2016 . . . Continues To Place Plaintiff Under Danger of Serious

 8   Physical Injury” for the purposes of § 1915(g). Id. at 3-4. But plaintiff makes no plausible

 9   argument as to why a 2016 report at a different prison places him under imminent danger today.

10          Accordingly, plaintiff’s in forma pauperis application should be denied, and he should

11   pay the filing fee in full, since he has accrued three or more strikes and was not under imminent

12   danger of serious physical harm at the time this action was initiated. See 28 U.S.C. § 1915(g).

13          Order

14          The clerk of court is directed to assign this case to a district judge who will review the

15   findings and recommendations.

16          Findings and Recommendations

17          Based on the foregoing, it is hereby recommended that:

18          1. plaintiff’s in forma pauperis application, ECF No. 2, be DENIED;

19          2. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption

20              of these findings and recommendations; and
21          3. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of

22              these findings and recommendations, all pending motions be terminated, and this action

23              be dismissed without prejudice.

24          The undersigned submits the findings and recommendations to a district judge under 28

25   1
       The cases include Cruz v. Munoz, No. 1:14-cv-01215-SAB (E.D. Cal.) (dismissed for failure to
26   state a claim on May 17, 2016); Cruz v. Munoz, No. 1:14-cv-00976-DLB (E.D. Cal.) (dismissed
     for failure to state a claim on May 11, 2016); Cruz v. Ruiz, No. 1:14-cv-00975-SAB (E.D. Cal.)
27   (dismissed for failure to state a claim on January 6, 2016); and (4) Trujillo v. Sherman, No. 1:14-
     cv01401-BAM (E.D. Cal.) (dismissed for failure to state a claim on April 24, 2015).
28   2
       See Cruz v. Stebbins, 1:17-cv-00789-AWI-GSA (E.D. Cal. 2019).
                                                       2
 1   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

 2   Court, Eastern District of California. Within fourteen days of the service of the findings and

 3   recommendations, plaintiff may file written objections to the findings and recommendations with

 4   the court and serve a copy on all parties. That document should be captioned “Objections to

 5   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

 6   and recommendations under 28 U.S.C. § 636(b)(1)(C).

 7
     IT IS SO ORDERED.
 8

 9
     Dated:    August 2, 2019
10                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13   No. 205
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
